Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a CON of Serial Number 15/615790, now US Patent 11,174,551.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The disclosure is objected to because of the following informalities listed below. Appropriate correction is required.
In paragraph 0001, the lineage should be updated to reflect maturation into US Patent 11,174,551.


Allowable Subject Matter
Claims 1-20 are allowed.
It is well known to form a nucleation layer of tungsten silicide by atomic layer deposition as noted in DE102009052393A1.  It is well known to form a silane-based tungsten silicide layer as an intermediate layer using gaseous silicon source and a tungsten bearing gas as noted in Telford et al. (6,090,706).
With respect to precursors, it is well known to use chlorinated silanes and molybdenum-containing organometallic precursor compound in a vapor deposition process to product a film or coating as noted in Meiere (2011/0293852).  It is also well known to form a nucleation layer tungsten silicide of tungsten silicide by atomic layer deposition using a tungsten containing gas and a hydrogen containing gas as noted in Wu et al. (2015/0050807).
With respect to halogenated precursors, it is well known to use halogenated silicon precursors in an ALE process as noted in Koleske et al. (Thin Solid Films article).  It is also well known to use ALD to deposit silicon, carbon, nitride films using a halogenated aminosilane as noted in Nguyen et al. (2015/0147484).  Furthermore, it is well known to use a halogenated organoaminosilane precursor to deposit dielectric films and metal containing films by an ALD process as noted in Xiao et al. (2013/0078392).  However, the prior art references fail to teach forming a nucleation layer by using the claimed precursors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,174,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of a bulk metal deposition step is an obvious variation.
Chan teaches a processing method comprising: positioning a substrate with a surface in a processing chamber; forming a nucleation layer on the surface of the substrate by a deposition process comprising sequentially exposing the substrate surface to a first reactive gas and a second reactive gas, the first reactive gas comprising a metal precursor and the second reactive gas comprising a halogenated silane, and the nucleation layer having a growth rate in the range of about 0.1 to about 10 Å/cycle; and performing a bulk metal deposition on the nucleation layer (claim 1), which is similar to pending claim 1.  To eliminate the bulk metal deposition step would have been obvious with the consequent loss of its function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/09/2022